Citation Nr: 0916015	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a disability of the 
eyes, claimed as impaired peripheral vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
February 1967.  Prior to these dates, he had four years and 
five months of other service, including two years and eight 
months of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
hypertension and for a disability of the eyes.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  In December 2007, the Veteran testified at 
the RO before a Decision Review Officer, and in March 2009, 
he testified via video conference before the undersigned 
Acting Veterans Law Judge.  Transcripts of those proceedings 
are associated with the claims folder.  


FINDINGS OF FACT

1.  Hypertension was not diagnosed or demonstrated during 
service or within a year thereafter; the first competent 
evidence of hypertension is dated many years after service 
and no competent evidence demonstrates a link between the 
current hypertension diagnosis and active service.  

2.  A disability of the eyes, other than refractive error of 
the eyes, was not diagnosed or demonstrated during military 
service; the first diagnosis of a disability of the eyes for 
which service connection may be granted is dated many years 
after service and no competent evidence demonstrates a link 
between the current glaucoma diagnosis and active service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  A disability of the eyes, to include glaucoma, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in September 2004, October 2004, 
and January 2005.  The letters provided information as to 
what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, a March 2006 letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Indeed, Dingess notice was not accomplished until 
March 2006.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  In the present 
case, the Veteran ultimately received fully compliant notice 
in March 2006, and the claim was later readjudicated, most 
recently in February 2008.  Thus, any timing deficiency was 
properly cured.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  While some private records 
from Dr. A.L.W., M.D., proved unavailable, the Veteran was 
appropriately notified of this fact in January 2005 and again 
in the December 2006 statement of the case.  VA has no 
additional duties in this regard.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim of service connection for hypertension.  
However, the Board finds that the evidence, which does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, or competent evidence of a 
diagnosis of hypertension during service, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 
3.159(c)(4) (2008).  There is no evidence of a diagnosis of 
hypertension during service, and post-service medical records 
also provide no basis to grant this claim, as will be 
discussed in greater detail below.  Therefore, the Board 
finds no basis for a VA examination or medical opinions to be 
obtained.  Indeed, under McLendon v. Nicholson [20 Vet. App. 
79 (2006)], in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

Further regarding the duty to assist, the Veteran's 
statements in support of his appeal are of record, including 
testimony provided at a December 2007 hearing before a 
Decision Review Officer at the RO and his March 2009 video 
hearing before the undersigned Acting Veterans Law Judge.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Service connection - Hypertension

The Veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection may 
also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

VA regulations provide that the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (2008).  

According to the Veteran's service treatment records, he was 
first examined for service induction in June 1959.  At that 
time his blood pressure was 140/82, sitting, and he denied 
any history of high or low blood pressure.  He was found fit 
for military service.  On medical examination for separation 
from active duty in April 1961, his blood pressure was 110/70 
sitting and recumbent, and 120/80 standing.  He again denied 
any history of high or low blood pressure.  In October 1961, 
he was examined for return to active duty, and his blood 
pressure was 130/78, sitting, with no history of high or low 
blood pressure noted.  Thereafter, blood pressure readings 
were taken on several occasions during the Veteran's military 
service, resulting in the following readings: in December 
1961, 125/70; in June 1962, 130/78; in November 1963, 130/72; 
in August 1965, 120/76; in October 1966, 130/64.  In January 
1967, the Veteran was involved in a motor vehicle accident 
involving lacerations and contusions to his face.  On 
examination in the emergency room, his blood pressure was 
180/80.  No subsequent in-service readings are of record.  

Following separation from active service, the Veteran has 
received treatment at the Houston VA medical center since 
approximately 2002.  He was diagnosed with hypertension in 
December 2002, and afforded medication.  No date of onset was 
provided for this diagnosis.  

As noted above, the Veteran has reported medical treatment 
from a private physician, Dr. A.L.W., M.D.  Attempts by VA to 
obtain this doctor's medical records for the Veteran were 
unsuccessful; the doctor's staff responded in January 2008 
that the Veteran had not received treatment since 2000, and 
his records were no longer available.  

The Veteran has testified before VA personnel on two 
occasions; first, in December 2007 before a Decision Review 
Officer, and again in March 2009 before the undersigned 
Acting Veterans Law Judge.  On each occasion, he stated his 
blood pressure was within normal limits on service entrance, 
but began to rise shortly thereafter.  At his December 2007 
hearing, he stated he was first diagnosed with hypertension 
sometime in the early 1990's.  Also at the December 2007 
hearing, the Veteran's representative noted that he was 
involved in a January 1967 motor vehicle accident, and when 
he was brought to the emergency room for treatment, his blood 
pressure was 180/80.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the claim of 
service connection for hypertension.  While the Veteran's 
blood pressure was taken on several occasions during military 
service, his readings were within normal limits, and high 
blood pressure and/or hypertension were not noted.  The only 
exception was the reading noted in January 1967, when he 
received emergency treatment following a motor vehicle 
accident.  While the Board concedes that this single reading 
was the last blood pressure reading recorded during active 
military service, it also notes that hypertension was not 
diagnosed at that time, and would not be diagnosed for many 
years thereafter, suggesting such a reading reflected an 
acute and transitory condition and was not representative of 
chronic disability at that time.  By the Veteran's own 
admission at his hearings, he was not formally diagnosed with 
hypertension until the early 1990's, more than 25 years after 
service.  Evidence of a prolonged period without medical 
complaint or treatment, and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, no medical expert has suggested the 
Veteran's hypertension began during military service, or 
within a year thereafter.  Additionally, a single elevated 
blood pressure reading does not meet the regulatory criteria 
for hypertension, as defined by VA.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2008).  Therefore, service 
connection for hypertension must be denied.  

The Veteran himself has alleged that his hypertension began 
during military service.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hypertension is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension, as such a 
disability has not been shown by the competent evidence of 
record to have been incurred during military service or 
within a year therein.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Bilateral eye disability

The Veteran claims service connection for a disability of the 
eyes.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  However, 
congenital or developmental defects, to include refractive 
errors of the eye, are not diseases or injuries for the 
purposes of VA compensation.  38 C.F.R. § 3.303(c) (2008).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

According to the Veteran's service treatment records, he was 
first examined for service induction in June 1959.  At that 
time his vision was 20/20 on the right and 20/25 on the left, 
uncorrected, and he gave a history of having worn glasses for 
reading only.  He was found fit for military service.  On 
medical examination for separation from active duty in April 
1961, his vision was found to be 20/50 bilaterally, corrected 
to 20/20 bilaterally.  No abnormality of either eye was noted 
on objective examination.  

In October 1961, he was examined for return to active duty, 
and his vision was 20/20 bilaterally, uncorrected.  He 
reported wearing glasses the past 6 years due to a weak left 
eye.  He stated he was struck in the left eye at two years of 
age.  In December 1961, the Veteran was seen for recurrent 
headaches.  His eyes were examined and found to be within 
normal limits, with good reflex to light and pupils equal 
bilaterally.  He was seen later that same month for 
headaches, and it was determined that while the Veteran had 
20/50 vision bilaterally and required glasses, he was not 
wearing them.  The examiner lectured him on hearing his 
glasses, and he was returned to duty.  

A June 1962 annual examination reported his vision to be 
20/30 on the right and 20/40 on the left, corrected to 20/20 
bilaterally, and a November 1963 annual examination recorded 
his vision as 20/20 bilaterally, uncorrected.  No 
abnormalities or disabilities of the eye were noted on either 
occasion.  In October 1966, a service separation examination 
report listed his vision as 20/20 bilaterally, uncorrected, 
with no abnormalities or disabilities noted, but the Veteran 
reported a history of eye trouble on his concurrent report of 
medical history.  In January 1967, the Veteran was treated a 
military hospital emergency room for facial lacerations and 
contusions sustained in a motor vehicle accident.  A left eye 
injury was noted in the treatment notes.  On physical 
examination, his pupils were equal and reactive, and a 
cerebral trauma was diagnosed.  No follow-up notations are of 
record.  

Post-service, the Veteran has received treatment at the 
Houston VA medical center since approximately 2002.  In 
December 2003, he was diagnosed with normal tension glaucoma.  
No date of onset was noted for this disability.  He was also 
observed to have refractive errors and presbyopia of the 
eyes, and he was told he should continue to wear his glasses.  
His vision was 20/20 bilaterally, corrected.  While the 
Veteran was noted to be diabetic, he was negative for 
diabetic retinopathy.  

As noted above, the Veteran has reported medical treatment 
from a private physician, Dr. A.L.W., M.D.  Attempts by VA to 
obtain this doctor's medical records for the Veteran were 
unsuccessful; the doctor's staff responded in January 2008 
that the Veteran had not received treatment since 2000, and 
his records were no longer available.  

In December 2007, the Veteran testified at the RO before a 
Decision Review Officer.  He stated that at the time he 
entered military service, he did not wear glasses, but he was 
given glasses in service.  Moreover, his glasses were changed 
on at least occasions following the receipt of his first 
pair.  He stated he began experiencing pain in his eyes, 
especially in sunlight, during military service.  He also 
testified he was in a motor vehicle accident in January 1967, 
and sustained blunt force trauma to his head, rendering him 
unconscious for approximately 8 hours.  

A VA medical examination was afforded the Veteran in January 
2008.  His medical history was noted, including his January 
1967 motor vehicle accident.  On objective examination, the 
Veteran's vision was 20/30 in the right eye and 20/25 on the 
left.  His confrontation visual fields were within normal 
limits.  His tension glaucoma was noted and confirmed, but he 
was negative for diabetic retinopathy.  The Veteran continued 
to have astigmatism and presbyopia, with no significant 
change in his glasses prescription.  The examiner concluded 
the Veteran's tension glaucoma was unrelated to his January 
1967 motor vehicle accident during service.  

In March 2009, the Veteran testified via video before the 
undersigned Acting Veterans Law Judge.  He stated that he 
wore glasses at the time he entered service, but otherwise 
had no impairment of his eyes.  He was initially told he did 
not need glasses in service, but was subsequently issued 
glasses after a few months.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a disability of the eyes.  As noted 
above, service connection may not be awarded for refractive 
error of the eyes.  At the time the Veteran was accepted for 
military service, he was noted to wear glasses, and he 
continued to wear glasses on a frequent basis during military 
service.  However, his service treatment records are 
otherwise negative for any diagnosis of or treatment for a 
disease or injury to the eyes until January 1967, when he 
sustained lacerations to the face as a result of a motor 
vehicle accident.  While an unspecified injury to the left 
eye was noted at that time, it appeared to require minimal 
treatment, as no further complications were mentioned, and 
the Veteran did not seek post-service treatment for either 
eye for many years.  A disability of either eye was not 
diagnosed until approximately 2002, more than 30 years after 
service separation, when normal tension glaucoma was 
diagnosed.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, on VA examination in January 2008, the examiner 
found no evidence of a nexus between the Veteran's glaucoma 
and his in-service motor vehicle accident.  In the absence of 
any competent evidence of a nexus between any diseases or 
injury incurred during military service and a current 
diagnosis, service connection for a disability of the eyes 
must be denied.  

The Veteran himself has alleged that a disability of the eyes 
began during military service.  However, as a layperson, he 
is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In the 
present case, the Veteran has testified he experienced 
intermittent pain of the eyes, blurred vision, and 
photophobia since service, and he is certainly credible to 
make such statements, which are susceptible to lay 
observation.  However, glaucoma is a complex disorder which 
requires specialized training for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements 
therein cannot be accepted as competent medical evidence.  
Insomuch as the Veteran has experienced complications related 
to his astigmatism and presbyopia, service connection may not 
be granted for these diagnoses, as they are refractive errors 
of the eyes, and not disabilities as defined by VA.  
38 C.F.R. § 3.303(c) (2008).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability of the eyes, 
as such a disability has not been shown by the competent 
evidence of record to have been incurred during military 
service or within a year therein.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a disability of the 
eyes is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


